Citation Nr: 0010918	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  99-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Timeliness of filing request for waiver of recovery of 
overpayment of death pension benefits.





INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from October 1951 to November 1953, and who 
died in October 1982.  This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a 
decision by the Department of Veterans Affairs (hereinafter 
VA) regional office located in San Juan, Puerto Rico 
(hereinafter RO) that found that the appellant had not 
submitted her request for waiver of recovery of an 
overpayment in the calculated amount of $2,744 within 180 
days of notification of the overpayment.


REMAND

Review of the record reveals that in January 1983, the VA 
awarded the appellant death pension benefits effective in 
October 1982.  In August 1997, the VA reduced that 
appellant's benefits payments effective December 1, 1996, 
because they had received information showing that the 
appellant's income had changed.  The VA determined that an 
overpayment in the amount of $2,744.00 was created.  The 
overpayment was created during the time period of December 1, 
1996 to August 20, 1997.

In a July 1998 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver on the basis that 
she had not filed the request for the waiver of the recovery 
of the overpayment within the 180 day time limit as set forth 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. § 
1.963(b) (1999).  The appellant filed a timely appeal with 
respect to this decision.

In the Statement of the Case dated in December 1998, the RO 
determined that according to the records of the VBA Debt 
Management Center, the appellant was notified of her waiver 
rights by a letter dated September 1, 1997.  The RO indicated 
that the appellant's request for a waiver was received on 
June 4, 1998.  The RO held that since the appellant did not 
file the request for a waiver for the overpayment within 180 
days from the date of the notification of the indebtedness, 
as set forth in 38 U.S.C.A. § 5302 (a) (West 1991) and 38 
C.F.R. § 1.963(b) (1999), the appellant's request for the 
waiver of the overpayment indebtedness was denied.  The Board 
notes that review of the record reveals that there is no 
evidence associated with the claims file that the appellant 
was notified of the amount of the debt and an explanation of 
the debtor's rights.  Consequently, the Board finds that this 
matter should be remanded to the RO.  The RO should contact 
the VBA Debt Management Center and obtain verification of the 
date on which the initial notice of indebtedness and the 
right to request waiver were dispatched by the VBA Debt 
Management Center.  See OF BULLETIN 99.GC1.04 (May 14, 1999).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the VBA Debt 
Management Center, and obtain and 
associate with the claims folder, 
verification of the date on which the 
initial notice of indebtedness and the 
right to request waiver were dispatched 
by the VBA Debt Management Center in the 
form of a signed, written certification 
from VBA Debt Management Center 
management; a printout of the screen from 
the Centralized Accounts Receivable 
Online System that indicates that the 
appellant was notified of the overpayment 
indebtedness and her waiver rights by the 
VBA Debt Management Center: a copy of the 
form letter and an explanation of the 
codes on the Centralized Accounts 
Receivable Online System screen.  
Additionally, the VBA Debt Management 
Center must also provide a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and the right to 
request waiver.  These documents must be 
associated with the claims file.

2.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
timeliness of the claim for entitlement 
to a waiver of recovery of the 
overpayment indebtedness.  If the benefit 
sought remains denied, the appellant 
should be issued a supplemental statement 
of the case, and afforded an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
